UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4329



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE GONZALEZ-CAMACHO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:05-cr-00360)


Submitted:   December 21, 2006         Decided:     February 14, 2007


Before WILKINS, Chief Judge, and SHEDD and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Amy E. Ray,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Gonzalez-Camacho appeals the sentence imposed by the

district court following his plea of guilty to illegal reentry into

the United States, see 8 U.S.C.A. § 1326(a) (West 2005).                He

maintains that the district court erred in adding two points to his

criminal history score on the basis that Gonzalez-Camacho committed

the crime while on probation for a prior offense, see United States

Sentencing Guidelines Manual § 4A1.1(d) (2005).       Finding no error,

we affirm.


                                     I.

       Gonzalez-Camacho entered the country illegally from Mexico in

1996.    In October 2002, he was convicted of felony possession of

cocaine in North Carolina state court, and a sentence of probation

was imposed.     Gonzalez-Camacho was removed from the United States

in December 2002.

       Gonzalez-Camacho reentered the country in May 2004.              On

April 5, 2005, he was arrested by North Carolina law enforcement

officers and charged with trafficking cocaine.        His probation was

revoked on April 11, 2005.         A federal grand jury subsequently

charged Gonzalez-Camacho with illegally reentering the country

“[o]n or about April 14, 2005,” J.A. 6, April 14 being the date

that    an   immigration   agent   visited   Gonzalez-Camacho   in   jail.

Gonzalez-Camacho pleaded guilty to this offense.



                                     2
     The presentence report (PSR) prepared by the probation office

calculated Gonzalez-Camacho’s guideline range as follows.               To the

base offense level of 8, the PSR added four levels for Gonzalez-

Camacho’s    previous    drug    felony.      See    U.S.S.G.   §   2L1.2(a),

(b)(1)(D).    The PSR then subtracted two levels for acceptance of

responsibility, see U.S.S.G. § 3E1.1(a), resulting in a final

offense    level   of   10.     The   PSR   calculated   Gonzalez-Camacho’s

criminal history score as 6 and then added two levels on the basis

that he was serving a term of probation “[a]t the time the instant

offense was committed.”        J.A. 32.     The resulting criminal history

score of 8 placed Gonzalez-Camacho in Criminal History Category IV

which, combined with the offense level of 10, resulted in an

advisory guideline range of 15 to 21 months imprisonment.

     Gonzalez-Camacho objected to the PSR, asserting that the

addition of two points under § 4A1.1(d) was improper because the

offense, as alleged in the indictment, was committed on April 14,

after his probation was revoked on April 11.             The district court

rejected    this   argument,    characterizing      illegal   reentry   as   “a

continuing offense,” that was surely being committed on April 5,

when Gonzalez-Camacho was arrested.          J.A. 13.    The court imposed a

sentence of 15 months imprisonment.




                                       3
                                II.

     Gonzalez-Camacho maintains that the sentence imposed by the

district court violates the Sixth Amendment.     We disagree.

     In United States v. Booker, 543 U.S. 220, 244 (2005), the

Supreme Court held that the Sixth Amendment right to a jury trial

is violated when the district court, acting pursuant to a mandatory

guidelines system, imposes a sentence greater than the maximum

authorized by the facts admitted by the defendant or found by the

jury.   Gonzalez-Camacho maintains that the sentence imposed by the

district court violated this principle because the grand jury did

not charge, and he did not admit, that his reentry was a continuing

offense that began before the April 11, 2005 revocation of his

probation.

     This argument fails.   Under Gonzalez-Camacho’s reasoning, he

would have been assigned only six criminal history points, placing

him in category III. This Criminal History Category, combined with

an offense level of 12, see United States v. Evans, 416 F.3d 298,

300 n.4 (4th Cir. 2005), would have resulted in a guideline range

of 15-21 months imprisonment.    As noted previously, the district

court sentenced Gonzalez-Camacho to 15 months.    Therefore, because

the sentence did not exceed the maximum authorized by the facts




                                 4
charged   in    the   indictment   and   admitted   by   Gonzalez-Camacho,

Gonzalez-Camacho’s Sixth Amendment rights were not violated.*


                                    III.

     For the reasons set forth above, we affirm Gonzalez-Camacho’s

sentence.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                 AFFIRMED




      *
       Gonzalez-Camacho does not argue that the district court
 improperly calculated the guideline range, a non-constitutional
 error that might also entitle him to reversal of his sentence.
 See United States v. Moreland, 437 F.3d 424, 433 (4th Cir.), cert.
 denied, 126 S. Ct. 2054 (2006) (holding that under post-Booker
 advisory guidelines regime, “[a]n error of law, such as
 incorrectly identifying the applicable guideline range, can render
 a sentence unreasonable” (internal quotation marks omitted)). In
 any event, such a claim would be without merit because illegal
 reentry is a continuing offense that begins when a previously
 removed alien enters the country and continues until he is found
 by immigration officials. See United States v. Reyes-Nava, 169
 F.3d 278, 280 (5th Cir. 1999) (per curiam) (affirming enhancement
 under § 4A1.1(d) when defendant had served two prison terms
 between reentering the United States and being discovered by
 immigration officials).

                                     5